
	

114 HR 3097 IH: Commemorative Coins Reform Act of 2015
U.S. House of Representatives
2015-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3097
		IN THE HOUSE OF REPRESENTATIVES
		
			July 16, 2015
			Mr. Amash (for himself, Mr. Ribble, Mr. Mulvaney, Mr. Jordan, Mr. Labrador, Mr. Massie, Mr. Duncan of South Carolina, Mr. Gosar, Mr. Bridenstine, Mr. Loudermilk, Mr. Sanford, Mr. Buck, Mr. Brat, Mr. Chaffetz, Mr. Meadows, and Mr. Perry) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To prohibit the payment of surcharges for commemorative coin programs to private organizations or
			 entities, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Commemorative Coins Reform Act of 2015. 2.Prohibition on payment of surcharges to non-Federal entitiesSection 5134(f) of title 31, United States Code, is amended to read as follows:
			
				(f)Prohibition on payment of surcharges to organizations outside of the Federal Government
 (1)In generalNotwithstanding any other provision of law, no surcharges collected with respect to the sale of any numismatic item may be paid to any organization outside of the Federal Government, other than with respect to the costs of producing and selling such item.
 (2)Payment of costsSurcharges collected in connection with the sale of any numismatic item shall be used to recover all numismatic operation and program costs allocable to the program under which such numismatic item is produced and sold.
 (3)Excess deposited into TreasuryAmounts of surcharges collected in excess of the amounts described in paragraph (2) shall be transferred by the Fund to the general fund of the Treasury for the purpose of deficit reduction..
 3.ApplicabilitySubsection (f) of section 5134, United States Code, as amended by this Act, shall apply with respect to any commemorative coin program established or numismatic item produced pursuant to an Act enacted on or after the date of enactment of this Act.
		
